United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1052
                                    ___________

Norman L. Miller,                         *
                                          *
            Appellant,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Internal Medicine Specialists, Inc.,      *
                                          * [UNPUBLISHED]
            Appellee.                     *
                                     ___________

                              Submitted: June 25, 2010
                                 Filed: June 30, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Norman Miller appeals the district court’s1 order dismissing his civil action.
After careful de novo review, see Strand v. Diversified Collection Serv., Inc., 380
F.3d 316, 317 (8th Cir. 2004), we agree with the district court that Miller’s complaint
did not state a claim upon which relief could be granted. Accordingly, we affirm the
judgment of the district court. We also deny Miller’s pending motion.
                        ______________________________



      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.